Title: To James Madison from John Armstrong, Jr., 15 October 1807
From: Armstrong, John, Jr.
To: Madison, James



Duplicate
Sir
Paris 15 October 1807.

You will find in this note the substance of certain observations made by the Emperor at a Diaplomatic audience given yesterday at Fontainebleau.  After rebuking the infallible head of the church (through the Cardinal legate) he Said, "He has sent me an Ambassador Extraordinary whom I shall send back to him, and whom I will not even see."  Then addressing the Ambassador of Portugal, he declared, that "the house of Braganza should reign no more;" and "Your Mistress" said he to the Ambassador of Etruria "has her Secret attachments to Great Britain as You Messieurs Deputies of the Hanse towns are also said to have; but I will put an end to this; Great Britain Shall be destroyed; I have the means of doing it, and they Shall be employed.  I have 300,000 men devoted to this object, and an ally, who has 300,000 to support them.  I will permit no nation to receive a Minister from Great Britain, until she Shall have renounced her maritime usages and tyranny, and I Desire you Gentlemen to convey this Determination to your respective Sovereigns."  The Pope, Etruria, and Portugal, would have remonstrated at least, against the project of Shutting out the Commerce of England from the Continent, or rather against receiving french armies to enforce the project within their own limits.  Such is the offence for which two of these States have been rebuked, and for which the third, may be despoiled, and even driven from Europe.  The offence of the Hanse towns is of the same kind.  These Shop-Keepers (as the Emperor calls them) thought there was no harm in pushing to its whole length, the contraband trade under the Danish and American flags; but his revenge has been a severe one, and by the retro-action of one of its rules, reaches even a portion of our fair trade: a subject you will find explained in one of the letters hereto appended.  The ally to whom he alluded, is Russia.  There is no longer a doubt but that She will come (as Austria has already done) into the Coalition against the British commerce.  Under all these circumstances, we have little room to hope for any substantial relaxation of the blockading decree, which however, as far as it applies to us, remains un-executed.  Wishing to put you into possession of every thing that has passed between me and this Government (having any relation to this decree) Since the 9th. of August last, I Subjoin a copy of the following Correspondence.  It will besides expose to you the reasons we have for complaint against another Decree from the same quarter of the 6th of August last.  I have the honor to be with the greatest respect, Sir, Your most obedient, humble Servant

John Armstrong

